 



Exhibit 10.5.2.2
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (the “Amendment”) is made as of
December ___, 2006, by and between CALPINE CORPORATION, a Delaware Corporation
(the “Company”) and SCOTT J. DAVIDO (the “Executive”).
     WHEREAS, the Company and Executive entered into an Employment Agreement,
dated January 30, 2006 (the “Employment Agreement”);1
     WHEREAS, the United States Bankruptcy Court for the Southern District of
New York (the “Bankruptcy Court”) entered an order on May 15, 2006 approving the
Employment Agreement;
     WHEREAS, Executive is currently employed by the Company as Executive Vice
President, Chief Financial Officer and Chief Restructuring Officer;
     WHEREAS, the Company and Executive desire that Executive continue as an
employee of the Company in accordance with the terms and conditions of the
Employment Agreement except as otherwise expressly set forth in this Amendment;
     WHEREAS, the Company and Executive desire that (a) Executive no longer be
required to perform certain responsibilities, (b) that Executive be required to
perform certain additional responsibilities and (c) that Executive relinquish
the title of Chief Financial Officer (the “New Responsibilities”);
     WHEREAS, certain provisions of the Employment Agreement must be amended to
reflect the New Responsibilities; and
     WHEREAS, the Company and Executive desire that this amendment shall not be
effective unless and until an order approving this Amendment is entered by the
Bankruptcy Court and that if no such order is entered by January 31, 2006, this
Amendment, other than paragraph 3, shall be of no force and effect and shall be
void ab initio.
     NOW THEREFORE, in consideration of the mutual obligations set forth in this
Amendment, which Executive and the Company agree are sufficient, Executive and
the Company agree as follows:
     1. Amendment. The following provisions of the Employment Agreement are
amended as follows:
     (a) The third paragraph of the preamble shall be amended to read in its
entirety as follows:
“The Company and Executive have agreed that Executive will be employed by the
Company and will serve as the Company’s Executive Vice President and Chief
Restructuring Officer, upon the terms and conditions set forth below.”
     (b) The first paragraph in paragraph 2 shall be amended to read in its
entirety as follows:
 

1   Capitalized terms used herein not otherwise defined shall have the meanings
ascribed to them in the Employment Agreement.

1



--------------------------------------------------------------------------------



 



“During the Term of Employment, Executive shall have the position and
responsibilities described in this paragraph 2. Executive shall be employed as
the Company’s Executive Vice President and Chief Restructuring Officer, with the
general executive powers and authority that accompany those positions. Executive
shall report directly to the Chief Executive Officer and shall have the duties
and responsibilities consistent with his position that are assigned to Executive
by the Chief Executive Officer or the Board. In addition, as Executive Vice
President and Chief Restructuring Officer, Executive shall have overall
responsibility for management of the Company’s chapter 11 reorganization
process, including all tasks related to, and associated with, the development of
a plan of reorganization. In addition, Executive shall have responsibility for
the management of the Company’s commercial risk organization. Executive agrees
to comply with such lawful policies of the Company as may be adopted from time
to time. Although Executive may be reasonably required to travel from time to
time for business reasons, his principal place of employment shall be the
Company’s corporate offices wherever located.”
     (c) The first sentence of paragraph 3(e) shall be amended to read in its
entirety as follows:
“When a plan of reorganization that is confirmed by the Bankruptcy Court becomes
effective (the “Plan Effective Date”) during Executive’s tenure as Chief
Restructuring Officer of the Company, Executive shall be entitled to receive a
one-time payment in an amount equal to the amount set forth on Exhibit A
attached hereto (the “Success Fee”).”
     2. Section Headings. All headings in this Amendment are inserted for
convenience only. Headings do not constitute a part of the Amendment and may not
affect the meaning or interpretation of any term or other provision of this
Amendment.
     3. Legal Fees. On or before January 31, 2006, or such later date to which
Executive and Company mutually agree, the Company shall pay Executive’s
reasonable legal fees that are directly related to the negotiation, entry and
approval by the Bankruptcy Court of this Amendment and were actually incurred
during such negotiation, entry or approval, in an amount not to exceed $25,000.
     4. Modifications. Except as expressly modified hereby, the Employment
Agreement is in all other respects hereby ratified and confirmed and will
continue in full force and effect.
     5. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute a
single instrument.
     6. Force and Effect. This Amendment shall be effective upon the entry of an
order by the Bankruptcy Court approving this Amendment. If the Bankruptcy Court
does not enter an order approving this Amendment by January 31, 2006, this
Amendment, other than paragraph 3, shall have no force or effect and shall be
void ab initio. In addition, if the

2



--------------------------------------------------------------------------------



 



Bankruptcy Court does not enter an order approving this Amendment by January 31,
2006, Executive and the Company shall be entitled to all rights, remedies, and
obligations under the Agreement.
     IN WITNESS WHEREOF, the parties to this Amendment have executed this
Amendment on December ___, 2006.
CALPINE CORPORATION:

                 
By:
        /s/ Robert P. May
 
Robert P. May             /s/ Scott J. Davido
 
Scott J. Davido, in his individual capacity    
 
  Chief Executive Officer            

